Ehrlich, C. J.
The defense by the indorsers was that they indorsed the notes to accommodate the maker, to enable him to procure the cancellation of a judgment held by the plaintiffs against the maker, and that it was wrongfully given to them by the maker without procuring such cancellation. The defendants (the indorsers) undertook to prove what was said by the maker to the indorsers to procure their indorsement, and the testimony was in several instances ruled out. They also undertook to prove that the maker owned property at the time on which the judgment was a lien, and this was ruled *89out. We think this was error. It was proved, and not disputed, that the judgment was not canceled, so that the condition as to cancellation was material. For these reasons, and without considering the other exceptions in the case, we think the judgment must be reversed, and a new trial ordered, with costs to the appellants to abide the event.